290 S.W.3d 195 (2009)
Stephan BOURE, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92166.
Missouri Court of Appeals, Eastern District, Division Four.
August 18, 2009.
Scott Thompson, St. Louis, MO, for Appellant.
Christopher Koster, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Movant, Stephan Boure, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that his counsel rendered ineffective assistance by coercing him to plead guilty.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).